CaSe:lQ-lOS??-EEB DOC#226 Filed:OZ/OS/J_Q Entered202/08/1917210259 Pagel Ofl

Local Bankruptcy Form 1007-6.1
United States Bankruptcy Court

District of Colorado

In re Richard John Ocasio
FD_E_!A 1st Qho_i_ce Deliv_<_=.-ries_l__l.€_; DBA_ '[op N_o_tc_;_t_z Deliverio_s__LLC ____
[Sel forth here aff names including marr.f`ea', maiden, ana trade names used by
debtor within fast 8 years.]

Debtor
Case No.

378 Be|dock Street
Address Bri_gh_f_on, CQ_ 806_0__1 _ __ _ _ Chapfsr ?___ _
Last four digits of` Social-Security or lndividual
TaxPayer-ldentification (ITIN) No(s).,(if`any): _xxx'*¥_‘?‘l'_"_'?
Employer's Tax-ldentification (EIN) No(s). (ii` any):

Statement Under Penalty of Perjury Concerning Payment Aclvices
Due Pursuant to 11 U.S.C. §521(a)(1)(B)(iv)

I*, Richard John Ocasio , state as follows:

l did not file with the court copies of some or all payment advices or other evidence of` payment received
within 60 days before the date of` the filing of the petition from any employer because:
|J a) l was not employed during the period immediately preceding the filing of the above-referenced case _'

9

E| b) I was employed during the period immediately preceding the filing of the above-referenced case but did

not receive any payment advices or other evidence of payment from my employer within 60 days before the
date of` the filing of the petition;

l c) l am self-employed and do not receive any evidence of payment from an employer;
El d) Other (please provide explanation) _

l declare under penalty of perj ury that the foregoing statement is true and correct.

Dated: Februa[y 6, 2019 By:fs)' Richard John Ocasio
(Signature of Debtor)

Richard John Ocasio
Printed name of Debtor
378 Be|dock Street
Brighton,CO 80601-0000

*A separate f`orm must be signed for each chtor.

100’;'-| form
Sottware Copyright (c} 1996-2018 Best Case. LLC - mvw_beslcasa.oorn Besl Casa Bankruptcy

